 

Exhibit 10.2(o)

ECHELON CORPORATION

RESTRICTED STOCK AWARD AGREEMENT

TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD

NOTICE OF GRANT

By executing the Grant Acceptance process and using the services on this Smith
Barney Benefit Access® website, you, [Name] (the “Employee”) and Echelon
Corporation (the “Company”) agree that this Award is granted under and governed
by the terms and conditions of the Company’s 1997 Stock Plan (“Plan”) and the
Terms and Conditions of Restricted Stock Award (the “Agreement”). Employee has
reviewed the Plan and this Agreement in its entirety, has had an opportunity to
obtain the advice of counsel prior to accepting this Award and fully understands
provisions of the Plan and this Agreement.

 

 

 

The Company hereby grants the Employee an Award of Restricted Stock under the
Plan covering [INSERT NUMBER] Shares of Restricted Stock as of [INSERT DATE]
(the “Date of Grant”). This Award is subject to the provisions of the Agreement
and of the Plan.

Vesting of Restricted Stock: The Restricted Stock will vest in accordance with
the following schedule: [INSERT VESTING SCHEDULE], subject to the Employee
continuing to be a Service Provider through the applicable vesting date.

IMPORTANT:

Your signature below indicates your agreement and understanding that this Award
is subject to all of the terms and conditions contained in Appendix A and the
Plan. For example, important additional information on vesting and forfeiture of
the Restricted Stock is contained in paragraphs 2 through 5 of Appendix A.
PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND
CONDITIONS OF THIS AGREEMENT.

 

-1-



--------------------------------------------------------------------------------

 

 

ECHELON CORPORATION

    EMPLOYEE  

 

   

 

  [NAME]     [NAME]  

 

      [TITLE]       Date:                          Date:                       

 

-2-



--------------------------------------------------------------------------------

 

APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD

Grant #                     

1. Grant. The Company hereby grants to the Employee, under the Plan, Shares of
Restricted Stock, subject to all of the terms and conditions in this Agreement
and the Plan. Par value will be deemed paid by the Employee for each Share of
Restricted Stock by future services rendered by the Employee, and will be
subject to the appropriate tax withholdings.

2. Escrow of Shares.

(a) All Shares of Restricted Stock will, upon execution of this Agreement, be
delivered and deposited with an escrow holder designated by the Company (the
“Escrow Holder”). The Shares of Restricted Stock will be held by the Escrow
Holder until such time as the Shares of Restricted Stock vest or the date the
Employee ceases to be a Service Provider of the Company.

(b) The Escrow Holder will not be liable for any act it may do or omit to do
with respect to holding the Shares of Restricted Stock in escrow while acting in
good faith and in the exercise of its judgment.

(c) Upon the Employee’s termination as a Service Provider for any reason, the
Escrow Holder, upon receipt of written notice of such termination, will take all
steps necessary to accomplish the transfer of the unvested Shares of Restricted
Stock to the Company. The Employee hereby appoints the Escrow Holder with full
power of substitution, as the Employee’s true and lawful attorney-in-fact with
irrevocable power and authority in the name and on behalf of the Employee to
take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares of Restricted Stock to the Company
upon such termination.

(d) The Escrow Holder will take all steps necessary to accomplish the transfer
of Shares of Restricted Stock to the Employee after they vest following the
Employee’s request that the Escrow Holder do so.

(e) Subject to the terms hereof, the Employee will have all the rights of a
stockholder with respect to the Shares while they are held in escrow, including
without limitation, the right to vote the Shares and to receive any cash
dividends declared thereon.

(f) The Company may instruct the transfer agent for its Common Stock to place a
legend on the certificates representing the Restricted Stock or otherwise note
its records as to the restrictions on transfer set forth in this Agreement.

 

-3-



--------------------------------------------------------------------------------

 

3. Vesting Schedule/Period of Restriction. Except as otherwise provided in
paragraph 4 of this Agreement, and subject to paragraph 5, the Shares of
Restricted Stock awarded by this Agreement shall vest in accordance with the
vesting schedule set forth in the Notice of Grant, subject to the Employee’s
continuing to be a Service Provider on each relevant vesting date.
Notwithstanding anything in this paragraph 3 to the contrary, and except as
otherwise provided by the Administrator, vesting of the Shares of Restricted
Stock shall be suspended during any unpaid leave of absence other than military
leave and will resume on the date the Employee returns to work on a regular
schedule as determined by the Company; provided, however, that no vesting credit
will be awarded for the time vesting has been suspended during such leave of
absence.

4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Shares of Restricted Stock at any time, subject to the terms of the
Plan. If so accelerated, such Shares of Restricted Stock will be considered as
having vested as of the date specified by the Administrator.

5. Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Shares of Restricted Stock that have not vested pursuant to
paragraphs 3, 4 or 11 at the time of the Employee’s termination as a Service
Provider for any or no reason will be forfeited and automatically transferred to
and reacquired by the Company at no cost to the Company upon the date of such
termination and the Employee will have no further rights thereunder. The
Employee hereby appoints the Escrow Agent with full power of substitution, as
the Employee’s true and lawful attorney-in-fact with irrevocable power and
authority in the name and on behalf of the Employee to take any action and
execute all documents and instruments, including, without limitation, stock
powers which may be necessary to transfer the certificate or certificates
evidencing such unvested Shares to the Company upon such termination of service.

6. Death of Employee. Any distribution or delivery to be made to the Employee
under this Agreement will, if the Employee is then deceased, be made to the
administrator or executor of the Employee’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

7. Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares of Restricted Stock may be
released from the escrow established pursuant to paragraph 2, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by the Employee with respect to the payment of income, employment and other
taxes which the Company determines must be withheld with respect to such Shares.
The Company will withhold a portion of the vested Shares that have an aggregate
market value sufficient to pay the minimum federal, state and local income,
employment and any other applicable taxes required to be withheld by the
Company. No fractional Shares will be withheld or issued pursuant to the grant
of Restricted Stock and the release of vested Shares thereunder; any additional
withholding necessary for this reason will be done by the Company through the
Employee’s paycheck. The Company, in its discretion, may, and with respect to
its executive officers (as determined by the Company) will, withhold an amount
equal to two (2) times the fair market value of a Share from the last paycheck
due to the Employee prior to the vesting of the Shares of Restricted Stock. In
the event that the cash amounts withheld by the Company exceed the withholding
taxes that are due after the automatic withholding of whole Shares, the Company
will reimburse the Employee for the excess amounts. By accepting this Award, the
Employee expressly consents to the withholding of Shares and to any additional
cash withholding as provided for in this paragraph 7.

 

-4-



--------------------------------------------------------------------------------

 

8. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Employee or the Escrow Agent (including
through electronic delivery to a brokerage account). Except as provided in
paragraph 2, after such issuance, recordation and delivery, the Employee will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

9. No Effect on Employment. Subject to any employment contract with the
Employee, the terms of Employee’s employment will be determined from time to
time by the Company, or the Affiliate employing the Employee, as the case may
be, and the Company, or the Affiliate employing the Employee, as the case may
be, will have the right, which is hereby expressly reserved, to terminate or
change the terms of the employment of the Employee at any time for any reason
whatsoever, with or without good cause. The transactions contemplated hereunder
and the vesting schedule set forth in the Notice of Grant do not constitute an
express or implied promise of continued employment for any period of time.

10. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of Human Resources
Department, at Echelon Corporation, 550 Meridian Avenue, San Jose, CA 95126, or
at such other address as the Company may hereafter designate in writing.

11. Changes in Shares of Restricted Stock. In the event that as a result of a
stock or extraordinary cash dividend, stock split, distribution,
reclassification, recapitalization, combination of Shares or the adjustment in
capital stock of the Company or otherwise, or as a result of a merger,
consolidation, spin-off or other corporate transaction or event, Shares of
Restricted Stock will be increased, reduced or otherwise affected, and by virtue
of any such event the Employee will in his or her capacity as owner of unvested
Shares of Restricted Stock which have been awarded to him or her (the “Prior
Shares of Restricted Stock”) be entitled to new or additional or different
shares of stock, cash or other securities or property (other than rights or
warrants to purchase securities); such new or additional or different shares,
cash or securities or property will thereupon be considered to be unvested
Shares of Restricted Stock and will be subject to all of the conditions and
restrictions that were applicable to the Prior Shares of Restricted Stock
pursuant to this Agreement and the Plan. If the Employee receives rights or
warrants with respect to any Prior Shares of Restricted Stock, such rights or
warrants may be held or exercised by the Employee, provided that until such
exercise any such rights or warrants and after such exercise any shares or other
securities acquired by the exercise of such rights or warrants will be
considered to be unvested Shares of Restricted Stock and will be subject to all
of the conditions and restrictions which were applicable to the Prior Shares of
Restricted Stock pursuant to the Plan and this Agreement. The Administrator in
its absolute discretion at any time may accelerate the vesting of all or any
portion of such new or additional shares of stock, cash or securities, rights or
warrants to purchase securities or shares or other securities acquired by the
exercise of such rights or warrants.

 

-5-



--------------------------------------------------------------------------------

 

12. Transferability. Except as otherwise expressly provided in paragraph 6
above, this Award and the rights and privileges conferred hereby may not be
sold, transferred, pledged, assigned, hypothecated or disposed of in any way
(whether by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process. Upon any attempt to sell, transfer,
pledge, assign, hypothecate or otherwise dispose of this Award, or of any right
or privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this Award and the rights and privileges
conferred hereby immediately shall become null and void.

13. Restrictions on Sale of Securities. The vested Shares released from escrow
under this Agreement will be registered under the federal securities laws and
will be freely tradable upon receipt. However, your subsequent sale of the
Shares will be subject to any market blackout-period that may be imposed by the
Company and must comply with the Company’s insider trading policies, and any
other applicable securities laws.

14. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

15. Additional Conditions to Release from Escrow. The Company shall not be
required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to paragraph 2 prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any state
or federal governmental agency, which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the date of vesting of the Restricted Stock
as the Administrator may establish from time to time for reasons of
administrative convenience.

16. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

17. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares of Restricted Stock have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon the Employee, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

 

-6-



--------------------------------------------------------------------------------

 

18. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

19. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

20. Modifications to the Agreement. This Agreement and the Plan constitute the
entire understanding of the parties on the subjects covered. The Employee
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
parties agree to work in good faith to revise this Agreement as necessary to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A of the Code in connection to this Award of
Restricted Stock.

21. Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Employee expressly warrants that he or she has received an Award of
Restricted Stock under the Plan, and has received, read and understood a
description of the Plan. The Employee understands that the Plan is discretionary
in nature and may be modified, suspended or terminated by the Company at any
time.

22. Notice of Governing Law. This grant of Restricted Stock shall be governed
by, and construed in accordance with, the laws of the State of California
without regard to principles of conflict of laws.

 

-7-